EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Maxwell Resources, Inc. (the “Registrant”) on Form 10-K for the period ending March31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Phillip Dias, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: July 10, 2013 By: /s/ Phillip Dias Phillip Dias President, Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and PrincipalFinancial and Accounting Officer)
